Execution Version




Exhibit 10.5

--------------------------------------------------------------------------------

    
AMENDMENT AND RESTATEMENT AGREEMENT, dated as of April 25, 2018 (this
“Agreement”), relating to the AMENDED AND RESTATED REVOLVING LOAN FACILITY
CREDIT AGREEMENT, dated as of May 2, 2014, as amended and restated as of
February 19, 2016, and as further amended by the First Amendment, dated as of
June 22, 2017 (the “Existing Credit Agreement”), among CENTRAL EUROPEAN MEDIA
ENTERPRISES LTD., an exempted limited company incorporated under the laws of
Bermuda (“Borrower”), the lenders party thereto from time to time (the
“Lenders”) and TIME WARNER INC., a Delaware corporation (“Time Warner”), as
administrative agent (in such capacity, the “Administrative Agent”).
WHEREAS, the Lenders have agreed to extend credit to Borrower under the Existing
Credit Agreement on the terms and subject to the conditions set forth therein;
WHEREAS, in connection with the (a) execution and delivery by the parties
thereto of certain amendments to the 2015 Third Party Credit Agreement, 2016
Third Party Credit Agreement, 2015 Refinancing Hedge (as defined in the
Reimbursement Agreement) and 2016 Refinancing Hedge (as defined in the
Reimbursement Agreement) and (b) amendment and restatement of the Reimbursement
Agreement (the transactions described in clauses (a) and (b), collectively with
the execution and delivery by the parties hereto of this Agreement, the “2018
Transactions”), Borrower has requested that the Lenders agree to amend and
restate the Existing Credit Agreement in order to (i) increase the Commitments
thereunder to $75,000,000 and (ii) effect certain other amendments as set forth
herein; and
WHEREAS, the Lenders are willing to amend and restate the Existing Credit
Agreement on the terms and subject to the conditions set forth herein;
NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto hereby agree as follows:
SECTION 1. Defined Terms. Capitalized terms used but not otherwise defined
herein (including in the preamble and the recitals hereto) have the meanings
assigned to them in the Existing Credit Agreement.
SECTION 2.     Amendment and Restatement of Existing Credit Agreement. (a)
Effective as of the Second Restatement Effective Date (as defined below), (i)
the Existing Credit Agreement is hereby amended and restated in the form of
Exhibit A hereto (the Existing Credit Agreement, as so amended and restated,
being referred to as the “Restated Credit Agreement”) and (ii) Schedule 2.01 to
the Existing Credit Agreement is hereby amended and restated in the form of
Schedule 2.01 attached to the Restated Credit Agreement.
(b)     Except as expressly set forth above and therein, all Schedules and
Exhibits to the Existing Credit Agreement will continue in their present forms
as Schedules and Exhibits to the Restated Credit Agreement.
SECTION 3.     Representations and Warranties. Borrower hereby represents and
warrants on and as of the date hereof that (i) this Agreement is within
Borrower’s powers and has been duly authorized by all necessary corporate and,
if required, stockholder action of Borrower, (ii) this Agreement has been duly
executed and delivered by Borrower, (iii) this Agreement constitutes a legal,
valid and binding obligation of Borrower, enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law, (iv) no Default or Event of Default has occurred and is continuing,
(v) consummation of the 2018 Transactions by the Borrower will not result in a
Default or Event of Default, and (vi) the representations and warranties set
forth in Article III of the Restated Credit Agreement and in the other Loan
Documents are true and correct in all material


1


 

--------------------------------------------------------------------------------





respects (unless any such representation or warranty is already qualified by
materiality, in which case, such representation or warranty is true and correct
in all respects), with the same effect as though made on and as of the date
hereof, except to the extent such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
were true and correct in all material respects (unless any such representation
or warranty is already qualified by materiality, in which case, such
representation or warranty is true and correct in all respects) as of such
earlier date.
SECTION 4.     Effectiveness. This Agreement and the amendment and restatement
of the Existing Credit Agreement in the form of the Restated Credit Agreement
shall become effective as of April 26, 2018 (the “Second Restatement Effective
Date”), the date on which each of the following actions, conditions and
deliveries shall have been completed (or waived by the Lenders):
(a)     the Administrative Agent (or its counsel) shall have received (i) from
Borrower, a duly executed counterpart of this Agreement and (ii) from each
Subsidiary Guarantor, a duly executed counterpart of the Acknowledgment and
Consent substantially in the form of Exhibit B hereto (the “Acknowledgment and
Consent”) (including, in each case, a fax or email pdf transmission of a duly
executed counterpart).
(b)     the Administrative Agent shall have received from Borrower reasonably
satisfactory evidence that the 2018 Transactions to occur on or before Second
Restatement Effective Date shall have occurred on or before the Second
Restatement Effective Date.
(c)     the Administrative Agent shall have received from each Loan Party such
documents and certificates as the Administrative Agent reasonably requested
relating to (i) the organization and existence in good standing (if applicable)
of each Loan Party, and (ii) the authorization of the 2018 Transactions and any
other legal matters relating to such Loan Party, this Agreement or the
Acknowledgment and Consent, all in form and substance reasonably satisfactory to
the Administrative Agent.
(d)     the Administrative Agent shall have received a certificate of the
Secretary, Assistant Secretary or managing director, as applicable, of each Loan
Party certifying the names and true signatures of the officers, directors or
managing director, as applicable, of such Loan Party authorized to sign this
Agreement or the Acknowledgment and Consent, as applicable, to be delivered by
such Loan Party on or before the Second Restatement Effective Date (or, to the
extent applicable, a certificate of the Secretary, Assistant Secretary or
managing director, as applicable, of such Loan Party certifying that there have
been no changes in the identity of the officers, directors or managing director
of such Loan Party since such certificate delivered in connection with the 2016
Effective Date).
(e)     Each of the representations and warranties made by Borrower set forth in
Section 3 hereof shall be true and correct, subject to the qualifications and to
the extent set forth in Section 3.
(f)     the Administrative Agent shall have received from Borrower a written
opinion (addressed to the Administrative Agent and the Lenders and dated the
Second Restatement Effective Date) of (i) DLA Piper UK LLP, U.S. counsel for the
Loan Parties with respect to this Agreement and the Acknowledgment and Consent,
(ii) Conyers Dill & Pearman, Bermuda counsel for the Loan Parties with respect
to this Agreement, and (iii) Loyens and Loeff N.V., Dutch and Curaçao counsel
for the Reimbursement Parties with respect to the Pledge Agreements (which
opinion shall, without limitation, confirm that the security rights created
under the Pledge Agreements are not affected by the amendment and restatement of
existing agreements pursuant to this Agreement and that certain Amendment and
Restatement Agreement dated the date hereof with respect to the Reimbursement
Agreement), in each case in form and substance reasonably satisfactory to the
Administrative Agent.
It is understood and agreed that actions to be taken and documents to be
delivered with respect to the conditions specified in paragraph (a) and
paragraphs (c) through (f) in this Section 4 shall be so taken or delivered, as
applicable, on or before April 25, 2018, and the condition specified in
paragraph (b) in this Section 4 shall be satisfied on or about April 26, 2018
upon the payment by Borrower and/or CME BV of consent fees to the lenders in
connection with the amendments to the 2015 Third Party Credit Agreement and 2016
Third Party Credit Agreement, and the entry into the extensions of the 2015
Refinancing Hedge and 2016 Refinancing Hedge.


2

--------------------------------------------------------------------------------





SECTION 5.     Effect of this Agreement. (a) Except as expressly set forth
herein, this Agreement shall not by implication or otherwise limit, impair,
constitute a waiver of or otherwise affect the rights and remedies of the
Lenders or the Administrative Agent under the Existing Credit Agreement or any
other Loan Document, and shall not alter, modify, amend or in any way affect any
of the terms, conditions, obligations, covenants or agreements contained in the
Existing Credit Agreement or any other Loan Document, all of which are ratified
and affirmed in all respects and shall continue in full force and effect.
Nothing herein shall be deemed to entitle any Loan Party to a consent to, or a
waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Existing
Credit Agreement or any other Loan Document in similar or different
circumstances.
(b)     Borrower and, by execution and delivery of the Acknowledgment and
Consent, each other Loan Party, acknowledges and agrees that all of its
obligations, liabilities and indebtedness under each Loan Document, including
guarantee obligations, shall remain in full force and effect, in accordance with
applicable law, on a continuous basis after giving effect to this Agreement.
(c)     On the Second Restatement Effective Date, the Existing Credit Agreement
shall be amended and restated in its entirety in the form of the Restated Credit
Agreement. Each party hereto and, by execution and delivery of the
Acknowledgment and Consent, each other Loan Party, acknowledges and agree that
(i) this Agreement and the other Loan Documents, whether executed and delivered
in connection herewith or otherwise, do not constitute a novation or repayment
and reborrowing of the Loans and other obligations under the Existing Credit
Agreement or the other Loan Documents as in effect prior to the Second
Restatement Effective Date and which remain outstanding as of the Second
Restatement Effective Date, (ii) the Loans and other obligations under the
Existing Credit Agreement and the other Loan Documents are in all respects
continuing (in the case of the Loans and other obligations under the Existing
Credit Agreement, as amended and restated hereby and which are in all respects
hereinafter subject to the terms of the Restated Credit Agreement ) and (iii)
the liens and security interests as granted under the Security Documents
securing payment of such Loans and other obligations are in all respects
continuing (without interruption) and in full force and effect and are
reaffirmed hereby.
(d)     On and after the Second Restatement Effective Date, each reference to
the Revolving Loan Facility Credit Agreement in any other Loan Document shall be
deemed to be a reference to the Restated Credit Agreement.
(e)     For the avoidance of doubt, any Default or Event of Default that
occurred under the Existing Credit Agreement prior to the Second Restatement
Effective Date and is continuing on the Second Restatement Effective Date shall
constitute a Default or Event of Default, as applicable, under Restated Credit
Agreement.
SECTION 6.     Interpretation. This Agreement shall constitute a Loan Document
for the purposes of the Restated Credit Agreement and the other Loan Documents.
SECTION 7.     Governing Law; Jurisdiction; Consent to Service of Process.
(a)     This Agreement shall be construed in accordance with and governed by the
law of the State of New York.
(b)     Each party to this Agreement and, by execution and delivery of the
Acknowledgment and Consent, each other Loan Party, hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to the this Agreement, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding shall be heard and determined in such New York State court or, to the
extent permitted by law, in such Federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.


3

--------------------------------------------------------------------------------





(c)     Each party to this Agreement and, by execution and delivery of the
Acknowledgment and Consent, each other Loan Party, hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement in
any court referred to in paragraph (b) of this Section 7. Each of the parties
hereto and, by execution and delivery of the Acknowledgment and Consent, each
other Loan Party, hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
(d)     Each party to this Agreement and, by execution and delivery of the
Acknowledgment and Consent, each other Loan Party, irrevocably consents to
service of process in the manner provided for notices in Section 8.01 of the
Existing Credit Agreement. Nothing in this Agreement will affect the right of
any party to this Agreement to serve process in any other manner permitted by
law.
SECTION 8.     Expenses. Borrower agrees that it will promptly, but in no event
later than three (3) Business Days following delivery of an invoice therefor,
pay all fees and expenses reasonably incurred by the Administrative Agent by its
counsel (x) Willkie Farr & Gallagher LLP, (y) Stibbe, in respect of certain
Dutch law matters and (z) Spigt Dutch Carribean, in respect of certain Curaçao
law matters, in each case in connection with this Agreement and the other 2018
Transactions.
SECTION 9.     Miscellaneous. Sections 8.01, 8.04(a), 8.05, 8.06, 8.07, 8.10 and
8.11 of the Existing Credit Agreement shall be applicable to this Agreement as
though set forth herein, mutatis mutandis.
[Signature page follows]




4

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.


 
 
 
CENTRAL EUROPEAN MEDIA ENTERPRISES LTD.,
as Borrower
 
 
 
 
 
 
 
 
By:
/s/ David Sturgeon
 
 
 
 
Name: David Sturgeon
 
 
 
 
Title: Chief Financial Officer
 







[Signature Page to Amendment and Restatement Agreement (Revolving Loan Facility
Credit Agreement)]

--------------------------------------------------------------------------------









 
 
 
TIME WARNER INC.,
as the Administrative Agent and as a Lender
 
 
 
 
 
 
 
 
By:
/s/ Edward B. Ruggiero
 
 
 
 
Name: Edward B. Ruggiero
 
 
 
 
Title: Senior Vice President & Treasurer
 



[Signature Page to Amendment and Restatement Agreement (Revolving Loan Facility
Credit Agreement)]

--------------------------------------------------------------------------------








EXHIBIT A TO
AMENDMENT AND RESTATEMENT AGREEMENT

RESTATED CREDIT AGREEMENT

[See attached.] [ex106april262018.htm]





--------------------------------------------------------------------------------







EXHIBIT B TO
AMENDMENT AND RESTATEMENT AGREEMENT
ACKNOWLEDGMENT AND CONSENT
Reference is made to the AMENDMENT AND RESTATEMENT AGREEMENT, dated as of April
25, 2018 (the “Restatement Agreement”), relating to the AMENDED AND RESTATED
REVOLVING LOAN FACILITY CREDIT AGREEMENT, dated as of May 2, 2014, as amended
and restated as of February 19, 2016 , and as further amended by the First
Amendment, dated as of June 22, 2017 (as amended and restated pursuant to the
Restatement Agreement, the “Restated Credit Agreement”), among CENTRAL EUROPEAN
MEDIA ENTERPRISES LTD., an exempted limited company incorporated under the laws
of Bermuda (“Borrower”), the Lenders party thereto from time to time (the
“Lenders”) and TIME WARNER INC., a Delaware corporation (“Time Warner”), as
administrative agent (in such capacity, the “Administrative Agent”). Unless
otherwise defined herein, capitalized terms used herein and defined in the
Restated Credit Agreement are used herein as therein defined.
Section 18 of the Guarantee dated as of May 2, 2014 (as amended and restated
from time to time, the “Guarantee”) by and among CME Media Enterprises B.V.,
Central European Media Enterprises N.V., and Time Warner Inc. is hereby
incorporated by reference as if fully set forth herein.
Each of the undersigned parties to the Guarantee hereby (a) consents to the
transactions contemplated by the Restatement Agreement, (b) acknowledges and
agrees that the guarantees made by such party contained in the Guarantee are,
and shall remain, in full force and effect, in accordance with applicable law,
on a continuous basis after giving effect to the Restatement Agreement and (c)
acknowledges and agrees to all provisions of the Restatement Agreement that are
applicable to it by virtue of it being a signatory hereto.
[Signature page follows]









--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Acknowledgment and
Consent to be duly executed and delivered by their respective proper and duly
authorized officers as of the date first written above.
 
 
CENTRAL EUROPEAN MEDIA ENTERPRISES N.V.
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
 
 
 
 
Title:
 
 



[Signature Page to Acknowledgment and Consent (Revolving Loan Facility Credit
Agreement)]

--------------------------------------------------------------------------------





 
 
 
CME MEDIA ENTERPRISES B.V.
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name: Alphons van Spaendonck
 
 
 
 
Title: Managing Director
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name: Pan-Invest B.V., represented by.........
 
 
 
 
Title: Managing Director
 
 
 
 
 
 



[Signature Page to Acknowledgment and Consent (Revolving Loan Facility Credit
Agreement)]